   Case: 1:19-cv-00145-DAP Doc #: 442 Filed: 10/25/19 1 of 5. PageID #: 11152



                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

                               )
DIGITAL MEDIA SOLUTIONS, LLC   )               Case No. 1:19–cv–145
                               )
                 Plaintiff,    )               JUDGE DAN AARON POLSTER
                               )
        v.                     )               MAGISTRATE JUDGE
                               )               THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC, )
et al.,                        )
                               )
                 Defendants.   )
                               )

      RESPONSE OF THE RECEIVER TO THE FURTHER POSITION
       STATEMENT OF THE SETTLEMENT ADMINISTRATOR TO
        RECEIVER’S STATUS REPORT AND TO THE DUNAGAN
         INTERVENORS’ STATEMENT IN SUPPORT THEREOF

      Mark E. Dottore, the duly appointed and acting receiver herein (the

“Receiver”) for the Receivership Entities1, hereby responds to the Further Position




      1 The “Receivership Entities” are South University of Ohio LLC, Dream
Center Education Holdings LLC (“DCEH”), The DC Art Institute of Raleigh-
Durham LLC, The DC Art Institute of Charlotte LLC, DC Art Institute of
Charleston LLC, DC Art Institute of Washington LLC, The Art Institute of
Tennessee - Nashville LLC, AiTN Restaurant LLC, The Art Institute of Colorado
LLC, DC Art Institute of Phoenix LLC, The Art Institute of Portland LLC, The Art
Institute of Seattle LLC, The Art Institute of Pittsburgh, DC LLC, The Art Institute
of Philadelphia, DC, LLC, DC Art Institute of Fort Lauderdale LLC, The Illinois
Institute of Art LLC, The Art Institute of Michigan LLC, The Illinois Institute of
Art at Schaumberg LLC, DC Art Institute of Phoenix, LLC and its direct
subsidiaries the Art Institute of Las Vegas LLC, the Art Institute of Indianapolis,
LLC, and AiIN Restaurant LLC; Dream Center Argosy University of California LLC
and its direct subsidiaries, and Argosy Education Group LLC; Dream Center
Education Management LLC; and South University of Michigan LLC. See Amended
Order Appointing Receiver [Docket no. 150, filed March 13, 2019].
   Case: 1:19-cv-00145-DAP Doc #: 442 Filed: 10/25/19 2 of 5. PageID #: 11153



Statement in Response to Receiver’s Status Report [Docket no. 433] filed by the

Settlement Administrator2 on October 4, 2019 (the “Settlement Administrator’s

Further Position Statement”) and to the Dunagan Intervenors’ Statement in

Support of the Settlement Administrator’s October 4, 2019 Position Statement and

in Response to the Receiver’s October 1, 2019 Status Report [Docket no. 439].

I. The “funds that never belonged to DCEH” are long gone.

      The Settlement Administrator fixates on “funds that never belonged to

DCEH and are not part of any estate to be administered by the Receiver or to be

distributed to other creditors.” Settlement Administrator’s Further Position

Statement, p. 1 first paragraph. There are no such funds: When the former AI-

Colorado and AI-Illinois students made their payments to their schools the funds

were probably used to pay corporate expenses, perhaps even the salaries of the

teachers who taught their unaccredited classes. The Settlement Administrator has

not and cannot trace any of the funds he so cavalierly declares “never belonged to

DCEH” to any funds held in any account that became part of the receivership estate

a year later. Whether or not the funds “belonged” to DCEH when DCEH received

them, DCEH spent them; those funds are gone. Nonetheless, the Settlement

Administrator would have this Court declare a “constructive trust” over funds



      2 The Settlement Administrator is one Thomas J. Perrelli who was appointed
to monitor the compliance of Dream Center Education Holdings, LLC with consent
judgments entered with 40 state Attorneys General (the “Consent Judgments”).
See Position Statement of the Settlement Administrator Regarding the DCEH
Accreditation Corrective Action Plan [Docket no. 323] (the “Settlement
Administrator’s Statement”).



                                        -2-
   Case: 1:19-cv-00145-DAP Doc #: 442 Filed: 10/25/19 3 of 5. PageID #: 11154



received from other sources and for other purposes. His “constructive trust”

arguments are all based on phrases plucked from cases that are not instructive, let

alone controlling, for the situation before this Court.

      Indeed, the Corrective Action Plan3 that was proposed by DCEH and

accepted by the Settlement Administrator “would have refunded approximately $3.1

million of DCEH’s assets representing tuition payments made by Affected

Students.” Settlement Administrator’s Statement, p. 5 (emphasis added).

“Refunded” because a debt was due to the students; not because DCEH was holding

property that belonged to the students.

II. The Settlement Administrator misstates this Court’s prior orders.

      The Settlement Administrator attempts to mislead this Court by claiming a

status for some of the funds held in the Receivership as “funds this Court previously

ordered ‘held in trust to be paid to students.’” Settlement Administrator’s Further

Position Statement, p. 1, second paragraph.

      The first mention of this “restricted fund” was at the March 8, 2019, status

conference held before Magistrate Judge Parker.

      During the status conference, receiver’s counsel, Mary Whitmer, stated
      that, on February 20, 2019, she first learned that the Title IV money
      that should have been disbursed to students had had been used for


      3  The history the Consent Judgments and their extension from the original
set of defendants—the Education Management Corporation (“EDMC”) and its
subsidiaries of for-profit schools—to Dream Center Education Holdings LLC
(“DCEH”) and its subsidiaries of non-profit schools—is fully explained in the
Settlement Administrator’s Statement at pp. 2-3. The subsequent violations of the
Consent Judgments by DCEH and the resulting Corrective Action Plan are fully
explained in the Settlement Administrator’s Statement at pp. 3-5.



                                          -3-
   Case: 1:19-cv-00145-DAP Doc #: 442 Filed: 10/25/19 4 of 5. PageID #: 11155



      payroll and operating expenses. The receiver is investigating the
      handling of the student stipend money. The receiver currently holds
      1.5 million dollars in a designated account. It is not authorized to
      transfer this money without prior court authorization.

Minutes of Proceedings, Docket no. 143, final paragraph.

      The next mention of the “restricted fund” is in the Receiver’s Report

Regarding Pay Status of Employees.

      These account balances, and others that might be applied, might have
      restrictions on their use. The Receiver is investigating to determine if
      he can apply the funds to the unpaid payroll balances. Also, as the
      Court is aware, the Receiver is holding $1.5 million upon the Court’s
      Order, until it can determined whether it should be held in trust to be
      paid to students.

Docket no. 183, page 2 final paragraph emphasis added. Note that this reference

about being “paid to students” is a reference to the students who were owed student

stipends—stipends that DCEH was supposed to have already paid to the students

so that DCEH would qualify for reimbursement under Title IV.

      If this Court had “previously ordered” that the restricted funds referenced

above were to be “held in trust to be paid to students”, the Settlement

Administrator would have been able to cite to such an order. There was no such

citation because there was no such order.

III. The Settlement Administrator has misstated the Receiver’s position
     about the claims of the AI-Colorado and the AI-Illinois students.

      The Settlement Administrator mischaracterizes the position of the Receiver

in Settlement Administrator’s Further Position Statement, p. 3, carry-over

paragraph: “The fact that the claim here arose pre-receivership—which the Receiver

suggests absolves the Receiver of responsibility[.]”



                                         -4-
   Case: 1:19-cv-00145-DAP Doc #: 442 Filed: 10/25/19 5 of 5. PageID #: 11156



      The Receiver has never denied the debts due to the former students of AI-

Colorado and AI-Illinois which arose out of the misdeeds of pre-receivership DCEH.

What the Receiver has tried to say (more subtly in his prior pleadings than the

statement that follows) is that the failure of the Settlement Administrator to do

anything to recover money for these students during the time that millions of

dollars were flowing through the accounts of the DECH entities does not elevate

their claim priority over the claim priority of any other pre-receivership claimants.

IV. Conclusion

      The Settlement Administrator is asking this Court to give him a remedy to

which he is not entitled. The Dunagan Intervenors pile on. Any decisions about

claim priorities should be based on more than a misleading “position statement”.

The establishment of a claims process with priorities rankings should be done only

on notice to those being affected with an opportunity for a hearing at which

objections can be heard. All victims should have an equal opportunity.

Dated: October 25, 2019                    Respectfully submitted,

                                            /s/ James W. Ehrman
                                           Mary K. Whitmer (0018213)
                                           James W. Ehrman (0011006)
                                           Robert M. Stefancin (0047184)
                                           WHITMER & EHRMAN LLC
                                           2344 Canal Road, Suite 401
                                           Cleveland, Ohio 44113-2535
                                           Telephone: (216) 771-5056
                                           Telecopier: (216) 771-2450
                                           Email: mkw@WEadvocate.net
                                                  jwe@WEadvocate.net
                                                  rms@WEadvocate.net

                                           Counsel for Mark E. Dottore, Receiver



                                         -5-
